Cite as 2014 Ark. 3

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-1051

IN RE ACTOS (PIOGLITAZONE)                        Opinion Delivered January 9, 2014
PRODUCTS LIABILITY LITIGATION

AS TO:
                                                  REQUEST TO CERTIFY QUESTION
                                                  OF LAW FROM THE UNITED STATES
GREG BOWERMAN, INDIVIDUALLY
                                                  DISTRICT COURT FOR THE
AND AS A CLASS REPRESENTATIVE
                                                  WESTERN DISTRICT OF LOUISIANA
ON BEHALF OF ALL TAXPAYERS
                                                  (LAFAYETTE DIVISION)
WITHIN THE STATE OF ARKANSAS
                   PETITIONER
V.

TAKEDA PHARMACEUTICALS
NORTH AMERICA, INC., ET AL.
                RESPONDENTS                       CERTIFIED QUESTIONS ACCEPTED.



                                        PER CURIAM




       In accordance with section 2(D)(3) of amendment 80 to the Arkansas Constitution and

Rule 6-8 of the Rules of the Supreme Court and Court of Appeals of the State of Arkansas,

the Honorable Rebecca F. Doherty of the United States District Court for the Western

District of Louisiana (Lafayette Division) filed a motion and certification order with our clerk

on November 21, 2013. The certifying court requests that we answer questions of law that

may be determinative of a cause now pending in the certifying court, because it appears that

there is no controlling precedent in the decisions of the Arkansas Supreme Court.
                                     Cite as 2014 Ark. 3

       After a review of the certifying court’s analysis and explanation of the need for this

court to answer the questions of law presently pending in that court, we accept certification

of the following questions, as herein formulated:

       1) Does article 16, section 13 of the Arkansas Constitution provide Bowerman
       with a claim for illegal exaction under the facts and circumstances presented in
       this case? If so, does that claim extend to both theories proffered by
       Bowerman, namely product liability and unfair trade practices, and each of the
       remedies requested?

       2) Is Nelson v. Berry Petroleum Co., 242 Ark. 273, 413 S.W.2d 46 (1967), still
       good law in Arkansas? Does Nelson embrace the expansive reading presented
       by Bowerman, or the more narrow reading argued by the defendants, or is
       Nelson inapplicable to the facts and circumstances of this case?

       This per curiam order constitutes notice of our acceptance of the certification of these

questions of law. For purposes of the pending proceeding in this court, the following

requirements are imposed:

       A. Time limits will be calculated from the date of this per curiam order
       accepting certification. The plaintiff in the underlying action, Greg Bowerman,
       is designated as the moving party and will be denoted as the “Petitioner,” and
       his brief is due thirty days from the date of this per curiam. The defendants,
       Takeda Pharmaceuticals North America, Inc., et al., shall be denoted as the
       “Respondents,” and their brief shall be due thirty days after the filing of
       Petitioner’s brief. Petitioner may file a reply brief within fifteen days after
       Respondents’ brief has been filed.

       B. The briefs shall comply with this court’s rules as in other cases except for
       the briefs’ content. Only the following items required in Arkansas Supreme
       Court Rule 4-2(a) shall be included:

              (3) Points on appeal which shall correspond to the certified
              questions of law to be answered in the federal district court’s
              certification order.




                                              2
                                      Cite as 2014 Ark. 3

              (4) Table of authorities.

              (6) Statement of the case which shall correspond to the facts
              relevant to the certified questions of law as stated in the federal
              district court’s certification order.

              (7) Argument.

              (8) Addendum.

              (9) Cover for briefs.

       C. Oral argument will only be permitted if this court concludes that it will be
       helpful for presentation of the issues.

       D. Arkansas Supreme Court Rule 4-6 with respect to amicus curiae briefs will
       apply.

       E. This matter will be processed as any case on appeal.

       F. Rule XIV of the Rules Governing Admission to the Bar shall apply to the
       attorneys for the Petitioner and the Respondents.

       Pursuant to Arkansas Supreme Court Rule 6-8(d), we request that the parties include

in an addendum the following pleadings: the complaint; the answer, if any; the motion to

dismiss; and any responses, replies, and briefs in support thereof. In addition, if the parties

believe that any additional pleadings will be useful to our understanding of the legal issues

presented, those pleadings should be included as well.

       Certified questions accepted.




                                              3